CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered. Claims 1, 4-6, 8-11 and 13-21 are presented for examination. Claims 2-3, 7 and 12 are cancelled. 

Remarks
2.	The Information Disclosure Statements (IDS) submitted on 2/8/2022, 7/11/2022 and 8/17/2022 have been considered.

Allowable Subject Matter

3.	Claims 1, 4-6, 8-11 and 13-21 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 20 and 21, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Thimbleby teaches converting handwritten strokes to handwritten word blocks. The user enters handwritten words on the display. The user selects a handwritten word block using a touchscreen gesture at the desired selection location. The selected word is displayed shaded. 
The prior art of Iwema teaches that when a graphical object is selected, it becomes highlighted and its appearance changes. An outline, or “halo”, surrounds the graphical object, having the same shape as the graphical object. The graphical object can be handwritten text.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“displaying, via the display generation component, a user interface including a content entry region, wherein the content entry region includes a plurality of handwritten characters corresponding to a plurality of words, including a first word and a second word; 
while displaying the user interface including the plurality of handwritten characters, receiving, via the one or more input devices, a user input directed to a respective handwritten character of the plurality of handwritten characters; and
in response to receiving the user input, in accordance with a determination that the user input satisfies one or more selection criteria: 
in accordance with a determination that the respective handwritten character corresponds to the first word, selecting one or more handwritten characters of the plurality of handwritten characters corresponding to the first word without selecting handwritten characters of the second word; and 
in accordance with a determination that the respective handwritten character corresponds to the second word, selecting one or more handwritten characters of the plurality of handwritten characters corresponding to the second word without selecting handwritten characters of the first word; 
while displaying the plurality of handwritten characters corresponding to the plurality of words and while the one or more handwritten characters corresponding to the first word are selected, receiving, via the one or more input devices, a second user input that satisfies one or3 4884-2561-0262, v. 1Application No.: 17/031,678Docket No.: 106842176100 (P49100US1)more first criteria followed by movement with respect to one or more respective handwritten characters that satisfies one or more second criteria; and 
in response to receiving the second user input: 
in accordance with a determination that the one or more respective handwritten characters were not selected when the movement with respect to the one or more respective handwritten characters was received, selecting the one or more respective handwritten characters in addition to the one or more handwritten characters corresponding to the first word, wherein selecting the one or more respective handwritten characters in addition to the one or more handwritten characters corresponding to the first word includes selecting the one or more respective handwritten characters without selecting one or more second respective handwritten characters that are selectable and that are located between the one or more respective handwritten characters and the one or more handwritten characters corresponding to the first word that were selected when the movement with respect to the one or more respective handwritten characters was received“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 30, 2022